United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0181
Issued: May 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 1, 2017 appellant filed a timely appeal of an August 11, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a left upper extremity
injury causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its August 11, 2017 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

On appeal appellant contends that the diagnostic reports of record establish that she
required left shoulder and elbow surgery due to her federal employment.
FACTUAL HISTORY
On May 10, 2016 appellant, then a 47-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on May 4, 2016 she fractured her left elbow while loading heavy tri
walls up ramps using a hand jack. She stopped work on May 7, 2016.
In a May 7, 2016 radiology report, Dr. Timothy G. DeZasiro, a Board-certified radiologist,
noted that three views of appellant’s left shoulder revealed no evidence of fracture, subluxation,
or acute articular abnormality of the glenohumeral or acromioclavicular joint spaces. The three
views of the left elbow suggested a subtle fracture of the coronoid process along its medial side.
In a development letter dated May 20, 2016, OWCP informed appellant that further evidence,
including medical evidence, was necessary to support her claim. It afforded appellant 30 days to
submit additional evidence.
In a May 22, 2016 statement, appellant recounted the history of her injury indicating that
her left shoulder and elbow began hurting a week before her claimed date of injury of May 4, 2016.
She noted that the pallets were heavy and that due to her shoulder pain she had requested help days
prior to push the pallets onto the trailer. Appellant stated that she did not want to continue to work
in that capacity due to her increased pain.
In a June 13, 2016 report, Dr. Kenneth McCulloch, a Board-certified orthopedic surgeon,
noted that appellant had a work-related injury on May 4, 2016 affecting her left elbow and left
shoulder. He diagnosed left elbow traumatic lateral epicondylitis and left shoulder rotator cuff
tendinopathy. Dr. McCulloch recommended obtaining a magnetic resonance imaging (MRI) scan
of appellant’s left elbow and left shoulder because appellant’s symptoms had been persistent
despite conservative measures. In a September 12, 2016 report, he summarized his treatment of
appellant. Dr. McCulloch noted that he had evaluated appellant on a monthly basis from May 16
through September 12, 2016. He noted that treatment of appellant’s symptoms has been
conservative including physical therapy, anti-inflammatories, and activity modification, but that
her symptoms had been persistent. Dr. McCulloch noted that appellant remained disabled from
her job with the employing establishment. He requested MRI scan studies. Dr. McCulloch listed
appellant’s diagnoses as impingement and rotator cuff tendinopathy of the left shoulder and left
elbow traumatic lateral epicondylitis. He further indicated that appellant was asymptomatic up
until acute change in function occurred on May 4, 2016 when she was lifting a very heavy object
and in the process of doing so injured her left shoulder and left elbow.
In a decision dated September 23, 2016, OWCP noted that appellant originally filed this a
traumatic injury claim, but it converted the claim into an occupational disease claim. It determined
that she established that employment factors occurred as alleged. However, OWCP denied
appellant’s claim because she had not established a causal relationship between the accepted
employment factors and the medical diagnosis.
On November 11, 2016 appellant requested reconsideration.

2

In a notice of occupational disease (Form CA-2) dated November 21, 2016, appellant noted
that she had originally filed her claim for traumatic injury; however, she sustained injury to her
left arm and shoulder due to loading trailers for a period exceeding two years. She related that the
weight of the pallets she was pushing on an incline ramp hurt her arm and shoulder.
On October 26, 2016 appellant had an MRI scan of her left shoulder, which was interpreted
by Dr. Michael Brown, a Board-certified radiologist, as showing moderate insertional
supraspinatus tendinosis and mild infraspinatus tendinosis.
On October 31, 2016 Dr. McCulloch released appellant to return to work on
December 12, 2016.
In a January 20, 2017 decision, OWCP conducted a merit review of appellant’s claim, but
denied modification of the September 23, 2016 decision as it determined that she had not
established a causal relationship between the diagnosed conditions and the accepted factors of her
federal employment.
Following the January 20, 2017 decision, OWCP received a December 22, 2016 report
from Dr. McCulloch which related that appellant was seen for injuries to her left shoulder and left
elbow which developed over a period of time as a result of her duties working as a mail handler
for employing establishment. Dr. McCulloch opined that her elbow injury was a repetitive stress
injury which occurred as a result of repetitive use of the left arm and elbow as a mail handler. He
further noted that appellant developed supraspinatus tendinosis and blunting of the supraspinatus
tendon on the humeral head with moderate impingement and superior labral tearing as well. Dr.
McCulloch noted that OWCP had denied the request for left shoulder arthroscopic intervention
and had also denied his request for an MRI scan of the left elbow. He noted that appellant’s
complaints were unchanged from previous multiple visits with pain and weakness in her left
shoulder, worse with overhead movement, which was adversely impacting her activities of daily
living. Dr. McCulloch noted that she had no improvement with conservative measures and
reported pain on a visual analog scale of 8/10. He noted that appellant continued to have pain and
weakness in the left elbow and had indicated that the lateral aspect of the elbow was the epicenter
of the pain. Dr. McCulloch noted that she had failed conservative therapy, and again requested
authorization for arthroscopic surgical intervention for the left shoulder. He concluded that
appellant’s left elbow injury was a repetitive stress injury that was the result of repetitive twisting,
pushing and pulling of the arm and required a high-field 3.0 Tesla MRI scan. Dr. McCulloch
related that the history of injury provided by appellant, the physical examination, and diagnosis
corresponded. Therefore, he opined that the conditions were causally related to appellant’s work
as a mail handler. Dr. McCulloch noted that she remained disabled from her job.
In a March 16, 2017 report, Dr. McCulloch added that the history of appellant’s onset of
symptoms and job requirements, which included repetitive use of her shoulder and arm for lifting,
pushing, pulling, grasping, twisting of up to 70 pounds, were consistent with appellant’s injuries.
He also noted that she had no previous history of injury to her left shoulder or elbow.
Dr. McCulloch responded to OWCP’s opinion by stating that the mechanism of the injury was
very clear and that appellant injured her left shoulder and left elbow with repetitive use of her left
shoulder and arm lifting, pushing, pulling, twisting heavy items up to 70 pounds, including

3

pronating, supinating flexing, and extending, which led to rotator cuff and labral tears of the left
shoulder and lateral epicondylitis of the left elbow.
In an April 27, 2017 report, Dr. McCulloch again noted that appellant developed pain in
her left shoulder and elbow over a period of time due to repetitive flexing, extending, supinating
and pronating the left elbow and with lifting, pushing and pulling involving abduction, forward
flexion, eternal rotation and internal rotation of the left shoulder, and repetitive lifting up to 70
pounds. He opined that, as a result, she developed supraspinatus tendinitis with intrasubstance
tearing of the rotator cuff and superior labral tearing injuries that are known to be produced by her
work activities which have been carefully documented in each of his visits with appellant.
Dr. McCulloch further noted that appellant was reporting deterioration in her left shoulder and left
elbow function as a result of the delay in receiving medical treatment. He concluded that she
remained disabled due to her injury.
On May 15, 2017 appellant requested reconsideration.
In a June 13, 2017 report, Dr. McCulloch noted that, on multiple occasions, he had
carefully documented the history and mechanism of appellant’s injury, including the findings on
physical examination that were consistent with her history of injury. He argued that OWCP’s
denial of appellant’s claim was erroneous.
By decision dated August 11, 2017, OWCP denied modification of it prior decisions. It
found that appellant’s treating physician had not provided a diagnosis supported by diagnostic
testing.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying the employment factors alleged to have caused or contributed to the presence or
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.6
Whether an employee sustained an injury requires the submission of rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical evidence explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8 The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
Proceedings under FECA are not adversarial is nature, nor is OWCP a disinterested
arbiter. OWCP shares the responsibility in the development of the evidence to see that justice is
done.11
10

ANALYSIS
The Board finds that this case is not in posture for decision.
An employee who claims benefits under FECA has the burden of establishing by the weight
of reliable, probative, and substantial evidence that the condition for which compensation is sought
is causally related to a specific employment incident or work factors. As part of this burden, the
employee must present rationalized medical opinion evidence based on a complete and accurate
factual and medical background. However, it is well established that proceedings under FECA are
not adversarial in nature and OWCP is not a disinterested arbiter. While an employee has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence and has the obligation to see that justice is done.12
The issue is whether appellant sustained a left upper extremity injury causally related to
the accepted factors of her federal employment as a mail handler.
The evidence establishes that appellant performed heavy work pushing pallets up ramps,
using a hand jack. OWCP converted the claim to an occupational disease claim and accepted the
6

S.J., Docket No. 17-1798 (issued February 23, 2018).

7

See J.Z., 58 ECAB 388 (2008); see also M.H., Docket No. 15-0849 (issued July 22, 2016).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

James Mack, 43 ECAB 321 (1991).

10

J.D., Docket No. 17-1520 (issued February 20, 2018).

11

William J. Cantrell, 34 ECAB 1233 (1983).

12

L.K., Docket No. 14-1072 (issued August 3, 2015).

5

alleged factors of employment, but initially denied the claim because the medical evidence was
insufficient to establish that work factors caused or aggravated the diagnosed conditions. In the
last decision dated August 11, 2017, OWCP denied the claim, finding that appellant’s diagnosed
conditions were not supported by objective medical findings.
Dr. Desario and Dr. Brown conducted diagnostic studies. In a May 7, 2016 report,
Dr. Desario noted that x-rays of appellant’s left elbow suggested a subtle fracture of the coronoid
process long the medial side. Dr. Brown interpreted appellant’s October 26, 2016 left shoulder
MRI scan as showing moderate insertional supraspinatus tendinosis and mild infraspinatus
tendinosis.
Appellant’s treating orthopedic surgeon, Dr. McCulloch, diagnosed left elbow traumatic
lateral epicondylitis and left shoulder rotator cuff tendinopathy. He opined that appellant’s elbow
and shoulder injuries occurred as a result of repetitive use of the left arm and elbow as a mail
handler. Specifically, Dr. McCulloch noted that appellant’s injuries were the result of repetitive
twisting, pushing, and pulling of the arm which included abduction, forward flexion, external
rotation, and internal rotation of the left shoulder. He also noted that her injuries were due to
twisting heavy items weighing up to 70 pounds, which included pronating, supinating flexing, and
extending, leading to rotator cuff and labral tears of he left shoulder and lateral epicondylitis of
the left elbow. Dr. McCulloch stated that he had treated appellant on a monthly basis since her
injury and carefully documented the history and mechanism of appellant’s injury. He opined that
the findings on physical examination were consistent with appellant’s history and job description.
Despite Dr. McCullouch’s insistence that appellant’s diagnosed conditions were related to
her employment as a mail handler, OWCP denied her claim, finding that his conclusions are not
supported by diagnostic testing. However, Dr. McCulloch provided numerous medical reports,
which contained accurate descriptions of appellant’s job duties, the tasks she performed, a
description of physical findings, and a discussion as to how appellant’s job duties caused her
diagnosed conditions of left elbow traumatic lateral epicondylitis and left shoulder rotator cuff
tendinopathy. While his opinion may not be sufficient to discharge appellant’s burden of proof,
these reports sufficiently support his diagnoses and causal relationship to require further
development of the case record by OWCP.13
Upon return of the case record, OWCP should forward the medical record and a statement
of accepted facts for a second opinion as to the diagnoses of appellant’s left upper extremity
conditions and whether any such diagnosed conditions are causally related to the accepted factors
of appellant’s federal employment. After this and any other such further development of the case
record as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision as further development of the
medical evidence is necessary.

13

See John J. Carlone, 41 ECAB 153 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: May 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

